Citation Nr: 0806504	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-40 402	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a compensable evaluation for fungal 
dermatitis, right third and fourth fingers, and ichthyosis 
vulgaris, right hand, left knee and left flank, on appeal 
from the initial determination.  



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran had active service from September 1983 to October 
2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file shows the veteran underwent VA 
examination in June 2007.  Although color photographs of the 
veteran's service-connected skin disorder are of record, the 
Board cannot find the actual examination reports mentioned in 
the October 2007 Supplemental Statement of the Case (SSOC).  
The Board cannot adjudicate this claim based on an incomplete 
record.  Moreover, records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the June 2007 VA examination 
report and the July 2007 addendum 
referenced in the October 2007 SSOC.  
Document any attempts to obtain such 
records.  

2.  If necessary, after completing the 
requested action, accomplish any 
additional notification and/or development 
deemed warranted, e.g., issue another SSOC 
if any new additional evidence is 
received.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


